           Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 1 of 21



 1
 2
 3
 4
 5
 6
 7
                   UNITED STATES DISTRICT COURT
 8
          WESTERN DISTRICT OF WASHINGTON, TACOMA DIVISION
 9
10
          Joncee Hull, Sharon Shrout,                                Case No: 3:18-cv-05352-BHS
11        Christina Gibbs, and Darmon Gibbs,
12        individually and on behalf of others                       Second Amended Class Action
          similarly situated,                                        Complaint
13
14                               Plaintiff,                          Jury Trial Demanded
          v.
15
16        Multicare Health System, Multicare
          Tacoma General Hospital,
17        Marybridge Children’s Hospital,
18        Multicare Valley Hospital, and
          Community Health Systems, Inc.
19
20                               Defendants.

21
22
23                                            INTRODUCTION
24   1.        Plaintiffs Joncee Hull (“Plaintiff Hull”), Sharon Shrout (“Plaintiff Shrout”),
25             Christina Gibbs (“Plaintiff Christina Gibbs”), and Darmon Gibbs (“Plaintiff
26             Darmon Gibbs”) (or jointly as “Plaintiffs”) bring this class action complaint
27             against Multicare Health System (“MHS”), Multicare Tacoma General
28

      ______________________________________________________________________________________________________
                                                    - ! 1 of !21 -
          Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 2 of 21



 1         Hospital (“MTGH”), Marybridge Children’s Hospital (“MBH”), and
 2         Community Health Systems, Inc. (“CHS”) (or jointly as “Defendants”),
 3         challenging their unfair, deceptive, and unlawful practice of subjecting
 4         Plaintiffs and other similarly situated uninsured and underinsured patients to
 5         collection efforts without first affirmatively screening them to determine their
 6         financial eligibility for free or discounted hospital care under Washington’s
 7         Charity Care Act, RCW Ch. 70.170 (“Charity Care Act”).
 8   2.     The classes in this case encompass Defendants’ patients who were provided
 9         emergency care and (1) were uninsured and not covered by a governmental
10         healthcare program or any other third-party payment source, or (2) were
11         underinsured because any private insurance, governmental healthcare
12         program or third-party source available to them was insufficient to cover the
13         full cost of their care.
14   3.    Plaintiffs were underinsured when they went to Defendants’ hospital and
15         received emergency care for which she alleges they should have received free
16         or discounted care under the Charity Care Act.
17   4.    The Charity Care Act requires Defendant to grant free or discounted care to
18         qualifying uninsured or underinsured patients upon determining their income
19         is below 200% of the federal poverty level. This obligation to charity care
20         continues after the hospital assigns a patient’s account to collections,
21         including after its collecting agency files suit to collect on the account. Under
22         current guidelines, 200% of the federal poverty level for a family of four in
23         Washington is an income of $48,600 per year.
24   5.    The Charity Care Act requires Defendant to screen its patients at or near the
25         time of service to determine whether they qualify for free or discounted care
26         based on their income. This affirmative proactive screening to determine each
27         patient’s financial eligibility for charity care must occur before any collection
28         efforts.

      ______________________________________________________________________________________________________
                                                    - ! 2 of !21 -
           Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 3 of 21



 1   6.    Plaintiffs are informed and believe, and thereon allege, that Defendants have
 2         engaged, and continue to engage, in a pattern and practice of collecting or
 3         seeking to collect from patients without first affirmatively screening them to
 4         determine whether they qualify for charity care based on their income.
 5   7.    Representing uninsured and underinsured patients, Plaintiffs brings their
 6         claims in this case on behalf of themselves and similarly situated patients who
 7         1) received emergency care medical treatment; 2) were uninsured or
 8         underinsured by insurance or any third-party source of payment at the time of
 9         treatment; and 3) were subject to collections even though Defendants’ account
10         records show no affirmative screening to determine Plaintiffs’ eligibility for
11         charity care.
12   8.    On behalf of both uninsured and underinsured patients who received
13         emergency medical services from Defendants but did not receive the charity
14         care to which they were entitled, this lawsuit seeks: 1) declaratory and
15         injunctive relief to require Defendants to fully comply with the requirements
16         of the Charity Care Act; 2) recovery of excess payments made by Plaintiffs
17         and class members for the proposed uninsured and underinsured classes when
18         they were indigent; and 3) damages under the Washington Consumer
19         Protection Act RCW 19.86 for Defendants’ unfair and deceptive practices.
20   9.    Plaintiffs make these allegations on information and belief, with the exception
21         of those allegations that pertain directly to a plaintiff, which Plaintiff alleges
22         on her personal knowledge.
23   10.   While many violations are described below with specificity, this Complaint
24         alleges violations of the statutes cited in their entirety.
25   11.   All the conduct engaged in by Defendants took place in the Western District
26         of Washington.
27
28

      ______________________________________________________________________________________________________
                                                    - ! 3 of !21 -
           Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 4 of 21



 1   12.   Any violations by Defendants were knowing, willful, and intentional, and
 2         Defendants did not maintain procedures reasonably adapted to avoid any such
 3         specific violation.
 4
 5                                     JURISDICTION AND VENUE
 6   13.   Jurisdiction of this Court arises pursuant to the Class Action Fairness Act 28
 7         U.S.C. § 1332(d), 1453, and 1711-1715 (“CAFA”), 28 U.S.C. § 1331, and 28
 8         U.S.C. § 1367 for supplemental state claims.
 9   14.   This action arises out of Defendants’ violations of the Washington Charity
10         Care Act and the Washington Consumer Protection Act RCW 19.86.
11   15.   Because Defendants conduct business within the State of Washington,
12         personal jurisdiction is established.
13   16.   Venue is proper pursuant to 28 U.S.C. § 1391 because the events leading to
14         the cause of action occurred in the City of Tacoma, County of Pierce, State of
15         Washington.
16   17.   At all times relevant, Defendants conducted business within the State of
17         Washington.
18                                                 PARTIES
19   18.   Plaintiff Hull is a natural person who resides in the City of Tacoma, State of
20         Washington.
21   19.   Plaintiff Shrout is a natural person who resides in the City of Tacoma, State of
22         Washington.
23   20.   Defendant MTGH Hospital is a hospital located in the city of Tacoma, State
24         of Washington.
25   21.   Defendant MBH is a hospital located in the city of Tacoma, State of
26         Washington.
27   22.   Defendant MHS is believed to be the parent corporation of MTGH since July
28         1, 2017, located in the City of Tacoma, in the State of Washington.

      ______________________________________________________________________________________________________
                                                    - ! 4 of !21 -
           Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 5 of 21



 1   23.   Defendant MHS is the owner of multiple hospitals according to MHS’s
 2         website.
 3   24.   Defendant CHS is believed to have owned and operated MVH prior to July 1,
 4         2017.
 5
 6                                      GENERAL ALLEGATIONS
 7   25.   In 1989, the Washington legislature enacted the Charity Care Act and
 8         mandated the provision of charity care by all Washington hospitals. The
 9         legislature concluded that this is essential to “moderate health care costs and
10         promote access to health care services.” RCW 70.170.010(2). It found that all
11         hospitals must provide charity care in order to ensure access to health care for
12         low-income residents. “Therefore, the legislature intends that charity care
13         requirements and related enforcement provisions for hospitals be explicitly
14         established.” RCW 70.170.010(3).
15   26.   Washington’s Charity Care Act and its implementing regulations (collectively
16         the “Act” or “Charity Care Act”) require all Washington hospitals to provide
17         charity care to indigent patients, who are defined as patients with incomes at
18         or below 200% of the federal poverty level. See RCW 70.170.060(5) (charity
19         care for full amount of charges for all patients at or below 100% of the federal
20         poverty level); WAC 246-453-040(2) (partial charity care for patients at or
21         below 200% of poverty level); WAC 246-453-010(4) (defining “indigent
22         persons” as “patients who have exhausted any third party sources, including
23         Medicare and Medicaid, and whose income is equal to or below 200% of the
24         federal poverty standards”).
25   27.   The Charity Care Act specifically requires hospitals to affirmatively screen all
26         patients at or near the time of admission to the hospital to determine whether
27         they are indigent, and to conduct this affirmation screening before demanding
28

      ______________________________________________________________________________________________________
                                                    - ! 5 of !21 -
             Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 6 of 21



 1            payment for services. RCW 70.170.060(5), (6); WAC 246-453-020(1), (1)(a),
 2            (1)(b).
 3   28.      The Charity Care Act further prohibits hospital policies or practices which
 4            result in a significant reduction in the proportion of indigent patients served
 5            by the hospital. RCW 701.170.060(1).
 6   29.      These provisions require hospitals to affirmatively and proactively screen all
 7            patients at or near the time of admission to determine whether they qualify for
 8            free or discounted care based on their low income, and this initial
 9            determination “shall precede collection efforts directed to the patient.” RCW
10            70.170.060(6) (emphasis added); see also WAC 246-453-020(1)(a)
11            (“Collection efforts shall include any demand for payment or transmission of
12            account documents or information which is not clearly identified as being
13            intended solely for the purpose of transmitting information to the responsible
14            party.”).
15   30.      This “initial determination of sponsorship status” that hospitals must make
16            before initiating collection efforts is an affirmative screening to identify
17            whether each patient “may meet the criteria for designation as an indigent
18            person qualifying for charity care.” WAC 246-453-010(19).
19   31.      Under the Charity Care Act, when a hospital fails to affirmatively screen
20            patients to conduct this required initial determination of eligibility for charity
21            care based on income, the hospital is precluded from engaging in collection
22            efforts directed to the patient. RCW 70.170.060(6); WAC 246-453-020(1)(a).
23   32.      Statewide, approximately 14% of Washington residents have household
24            income below 100% poverty level,1 and over 31% are in households with
25            income below 200% of the poverty level.2 Based on the current state
26
     1See http://www.washington.edu/news/2014/09/18/poverty-income-inequality-increase-in-
27   washington-state/.
28   2   See http://kff.org/other/state-indicator/population-up-to-200-fpl.

         ______________________________________________________________________________________________________
                                                       - ! 6 of !21 -
             Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 7 of 21



 1            population of approximately 7.1 million people,3 this means that
 2            approximately 994,000 state residents (14% times 7,100,000) live below
 3            100% of poverty level and would qualify for free hospital care based on
 4            income, and another 1.2 million state residents (31% time 7,100,000 minus
 5            994,000) have incomes between 100% and 200% of poverty level and would
 6            qualify for discounted care based on their income under the Charity Care Act.
 7            See RCW 70.170.060(5); WAC 246-453-040(1) & (2).4
 8   33.      Because Medicaid expansion covers up to 138% of poverty level, over half a
 9            million adults in Washington who were previously uninsured became eligible
10            for coverage under the Patient Protection and Affordable Care Act (“ACA”).
11            As a result, the uninsured rate in in Washington has dropped from 14 percent
12            of the state’s population in 2013 to 7.3 percent today.5
13                                          FACTUAL ALLEGATIONS
14   34.      Plaintiffs are informed and believes that contrary to Defendants’ legal
15            obligations to affirmatively screen patients for charity care before engaging in
16            collection efforts, Defendants have engaged, and continue to engage, in a
17            pattern and practice of collecting or seeking to collect from their patients
18            without first affirmatively screening patients to determine whether patients
19            qualify for charity care based on their income.
20   Plaintiff Joncee Hull
21   35.      In or around May 2016, Plaintiff Hull received emergency services from
22            MHS at MTGH.
23   36.      MTGH completed an emergency evaluation on Plaintiff Hull and ended up
24            completing a gall bladder removal on Plaintiff Hull.
25
     3   See http://population2016.com/population-of-washington-in-2016.html.
26
     4Under 2016 poverty guidelines, 100% and 200% of poverty level for a family of four are
27   $24,300 and $48,600 per year. See https: //aspe.hhs.gov/poverty-guidelines.
28   5   See https://www.insurance.wa.gov/about-oic/newsroom/news/2016/02-02-2016.html.

         ______________________________________________________________________________________________________
                                                       - ! 7 of !21 -
           Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 8 of 21



 1   37.   On this trip to the hospital in or around May 2016, Defendants did not
 2         affirmatively screen Plaintiff Hull for charity care.
 3   38.   As a result of this visit, Defendants charged Plaintiff Hull an amount which
 4         Plaintiff Hull could not afford.
 5   39.   Plaintiff Hull was underinsured at the time of service in or around May 2016.
 6   40.   Subsequently, Plaintiff Hull’s account with Defendants was sent to a debt
 7         collector, Puget Sound Collections (“PSC”)
 8   41.   PSC subsequently started collecting money from Plaintiff Hull indicating that
 9         Plaintiff Hull owed money to MTGH.
10   42.   Defendants did not determine Plaintiff Hull’s charity care eligibility before
11         sending this account to PSC for collection.
12   43.   Defendants never contacted Plaintiff Hull regarding her hospital bill before
13         referring Plaintiff Hull’s account to PSC.
14   44.   Because of Defendants’ failure to screen Plaintiff Hull, Plaintiff Hull has been
15         paying PSC from the time PSC started collecting to the present.
16   45.   The first time Plaintiff Hull heard about this outstanding bill with Defendants
17         was when she was contacted by PSC.
18   46.   If Defendants had affirmatively screened Plaintiff Hull for charity care, it
19         would have determined that her income was below 200% of the federal
20         poverty level in 2016 and that based on her income, she was eligible for
21         charity care under the Charity Care Act.
22   47.   Because Plaintiff Hull was underinsured and her income was less than 200%
23         of the federal poverty level when she went to Defendants’ emergency center
24         in 2016, she qualified for and should have received charity care from
25         Defendants under the Charity Care Act.
26   48.   Through this conduct Defendants violated RCW 19.86.020 by not screening
27         Plaintiff Hull for charity care and sending Plaintiff Hull’s account directly to a
28         debt collector.

      ______________________________________________________________________________________________________
                                                    - ! 8 of !21 -
           Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 9 of 21



 1   49.   As a result of Defendants’ abusive conduct, Plaintiff Hull has monetary
 2         damages in the form of payments to a debt collector.
 3   50.   As a result of Defendants’ abusive conduct, Plaintiff Hull suffered actual
 4         damages in the form of mental anguish and emotional distress, which was
 5         manifested by symptoms including but not limited to: stress, anxiety, worry,
 6         restlessness, irritability, embarrassment, loss of sleep, feelings of
 7         hopelessness, and helplessness all impacting his job and personal
 8         relationships.
 9   Plaintiff Sharon Shrout
10   51.   On or around March 2, 2017, Plaintiff Shrout’s daughter received emergency
11         services relating to an injury to her daughter from MHS at MBH.
12   52.   MBH completed an emergency evaluation on Plaintiff Shrout’s daughter,
13         treated the injury, and ended up sending Plaintiff Shrout and her daughter
14         home.
15   53.   On this trip to the hospital in or around March 2, 2017, Defendants did not
16         affirmatively screen Plaintiff Shrout for charity care.
17   54.   As a result of this visit, Defendants charged Plaintiff Shrout an amount which
18         Plaintiff Shrout could not afford.
19   55.   Plaintiff Shrout was underinsured at the time of service in or around March 2,
20         2017.
21   56.   Subsequently, Plaintiff’s account with Defendants was sent to a debt collector,
22   57.     State Collection Service, Inc. (“SCS”) subsequently started attempting to
23         collect money from Plaintiff Shrout indicating that Plaintiff Shrout owed
24         money to MBH.
25   58.   Defendants did not determine Plaintiff Shrout’s charity care eligibility before
26         sending this account to SCS for collection.
27
28

      ______________________________________________________________________________________________________
                                                    - ! 9 of !21 -
           Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 10 of 21



 1   59.    Because of Defendants’ failure to screen Plaintiff Shrout, Plaintiff Shrout has
 2          been receiving numerous phone calls from SCS in an attempt to collect the
 3          debt.
 4   60.    Because Plaintiff was underinsured, she should have been screened for charity
 5          care from Defendants under the Charity Care Act.
 6   61.    Through this conduct Defendants violated RCW 19.86.020 by not screening
 7          Plaintiff Shrout for charity care and sending Plaintiff Shrout’s account directly
 8          to a debt collector.
 9   62.    As a result of Defendants’ abusive conduct, Plaintiff Shrout has monetary
10          damages in the form of payments to a debt collector.
11   63.    As a result of Defendants’ abusive conduct, Plaintiff Shrout suffered actual
12          damages in the form of mental anguish and emotional distress, which was
13          manifested by symptoms including but not limited to: stress, anxiety, worry,
14          restlessness, irritability, embarrassment, loss of sleep, feelings of
15          hopelessness, and helplessness all impacting his job and personal
16          relationships.
17   Plaintiff Christina Gibbs
18   64.    In or around July 14, 2013, November 9, 2013, November 18, 2013, March
19          14, 2013, July 26, 2014, March 7, 2015, and February 25, 2016, Plaintiff
20          Christina Gibbs received emergency services from CHS at Multicare Valley
21          Hospital (“MVH”).
22   65.    MVH completed an emergency evaluation on Plaintiff Christina Gibbs on
23          these visits to MVH.
24   66.    On these trips to the hospital, Defendants did not affirmatively screen
25          Plaintiff Christina Gibbs for charity care.
26   67.    As a result of this visit, Defendants charged Plaintiff Christina Gibbs an
27          amount which Plaintiff Christina Gibbs could not afford.
28

      ______________________________________________________________________________________________________
                                                    - !10 of ! 21 -
           Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 11 of 21



 1   68.    Plaintiff Christina Gibbs was underinsured at the time of service on these
 2          hospital visits to MVH.
 3   69.    Subsequently, Plaintiff Christina Gibbs’ account with Defendants was sent to
 4          multiple debt collectors including Paragon Collections (“PC”) and Sterling
 5          Emergency Services (“SES”).
 6   70.    SES and PC subsequently started attempting to collect money from Plaintiff
 7          Christina Gibbs indicating that Plaintiff Christina Gibbs owed money to CHS
 8          and MVH.
 9   71.    Defendants did not determine Plaintiff Christina Gibbs’ charity care eligibility
10          before sending this account to SES and PC for collection.
11   72.    Defendants never contacted Plaintiff Christina Gibbs regarding charity care
12          before referring Plaintiff Christina Gibbs’s account to PC.
13   73.    Because of Defendants’ failure to screen Plaintiff Christina Gibbs, Plaintiff
14          Christina Gibbs has been paying SES and PC from the time SES and PC
15          started collecting to the present.
16   74.    If Defendants had affirmatively screened Plaintiff Christina Gibbs for charity
17          care, it would have determined that her income was below 200% of the
18          federal poverty level in 2016 and that based on her income, she was eligible
19          for charity care under the Charity Care Act.
20   75.    Because Plaintiff Christina Gibbs was underinsured and her income was less
21          than 200% of the federal poverty level when she went to Defendants’
22          emergency center in 2016, she qualified for and should have received charity
23          care from Defendants under the Charity Care Act.
24   76.    Through this conduct Defendants violated RCW 19.86.020 by not screening
25          Plaintiff Christina Gibbs for charity care and sending Plaintiff Christina
26          Gibbs’s account directly to a debt collector.
27   77.    As a result of Defendants’ abusive conduct, Plaintiff Christina Gibbs has
28          monetary damages in the form of payments to a debt collector.

      ______________________________________________________________________________________________________
                                                    - ! 11 of !21 -
           Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 12 of 21



 1   78.    As a result of Defendants’ abusive conduct, Plaintiff Christina Gibbs suffered
 2          actual damages in the form of mental anguish and emotional distress, which
 3          was manifested by symptoms including but not limited to: stress, anxiety,
 4          worry, restlessness, irritability, embarrassment, loss of sleep, feelings of
 5          hopelessness, and helplessness all impacting his job and personal
 6          relationships.
 7   Plaintiff Darmon Gibbs
 8   79.    In or around March 25, 2007, April 27, 2013, and December 4, 2014, and
 9          August 11, 2017, Plaintiff Darmon Gibbs received emergency services from
10          CHS, MHS, and MVH.
11   80.    MVH completed an emergency evaluation on Plaintiff Darmon Gibbs during
12          these hospital visits.
13   81.    On all of these trips to the hospital, Defendants did not affirmatively screen
14          Plaintiff Darmon Gibbs for charity care.
15   82.    As a result of these visits, Defendants charged Plaintiff Darmon Gibbs an
16          amount which Plaintiff Darmon Gibbs could not afford.
17   83.    Plaintiff Darmon Gibbs was underinsured at the time of services by MVH.
18   84.    Subsequently, Plaintiff Darmon Gibbs’s account with Defendants was sent to
19          multiple debt collectors including ARC Collection (“ARC”).
20   85.    ARC subsequently started attempting to collect money from Plaintiff Darmon
21          Gibbs indicating that Plaintiff Darmon Gibbs owed money to CHS, MHS, and
22          MVH.
23   86.    Defendants did not determine Plaintiff Darmon Gibbs’ charity care eligibility
24          before sending this account to ARC for collection.
25   87.    If Defendants had affirmatively screened Plaintiff Darmon Gibbs for charity
26          care, it would have determined that his income was below 200% of the
27          federal poverty level in 2016 and that based on his income, he was eligible for
28          charity care under the Charity Care Act.

      ______________________________________________________________________________________________________
                                                    - !12 of ! 21 -
           Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 13 of 21



 1   88.    Because Plaintiff Darmon Gibbs was underinsured and his income was less
 2          than 200% of the federal poverty level when he went to Defendants’
 3          emergency center, he qualified for and should have received charity care from
 4          Defendants under the Charity Care Act.
 5   89.    Through this conduct Defendants violated RCW 19.86.020 by not screening
 6          Plaintiff Darmon Gibbs for charity care and sending Plaintiff Darmon Gibbs’s
 7          account directly to a debt collector.
 8   90.    As a result of Defendants’ abusive conduct, Plaintiff Darmon Gibbs has
 9          monetary damages in the form of payments to a debt collector.
10   91.    As a result of Defendants’ abusive conduct, Plaintiff Darmon Gibbs suffered
11          actual damages in the form of mental anguish and emotional distress, which
12          was manifested by symptoms including but not limited to: stress, anxiety,
13          worry, restlessness, irritability, embarrassment, loss of sleep, feelings of
14          hopelessness, and helplessness all impacting his job and personal
15          relationships.
16                                      CLASS ALLEGATIONS
17   92.    As a result Plaintiffs brings this action on behalf of themselves and all others
18          similarly situated, as a member of the proposed class (hereafter “Class”)
19          defined as follows:
20          The Class
21               All individuals (or their guardians or representatives) who
22               within the statute of limitations (a) received emergency care
23               medical treatment from Defendant MHS; (b) uninsured or
24               underinsured by insurance or any other third-party source of
25               payment at the time of treatment; and (c) were subject to
26               collections even though MHS’s account records show no
27               affirmative screening to determine the patient’s eligibility for
28               charity care.

      ______________________________________________________________________________________________________
                                                    - !13 of ! 21 -
           Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 14 of 21



 1          Sub-Class #1
 2               All individuals (or their guardians or representatives) who
 3               within the statute of limitations (a) received emergency care
 4               medical treatment from MTGH; (b) uninsured or underinsured
 5               by insurance or any other third-party source of payment at the
 6               time of treatment; and (c) were subject to collections even
 7               though MTGH’s account records show no affirmative screening
 8               to determine the patient’s eligibility for charity care.
 9          Sub-Class #2
10               All individuals (or their guardians or representatives) who
11               within the statute of limitations (a) received emergency care
12               medical treatment from MBH; (b) uninsured or underinsured by
13               insurance or any other third-party source of payment at the time
14               of treatment; and (c) were subject to collections even though
15               MBH’s account records show no affirmative screening to
16               determine the patient’s eligibility for charity care.
17          Sub-Class #3
18               All individuals (or their guardians or representatives) who
19               within the statute of limitations to July 1, 2017 (a) received
20               emergency care medical treatment from CHS; (b) uninsured or
21               underinsured by insurance or any other third-party source of
22               payment at the time of treatment; and (c) were subject to
23               collections even though CHS’s account records show no
24               affirmative screening to determine the patient’s eligibility for
25               charity care.
26
27   93.    Plaintiffs represent, and are a member of, the Class, consisting of all persons
28          within the United States who received emergency care medical treatment

      ______________________________________________________________________________________________________
                                                    - !14 of ! 21 -
           Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 15 of 21



 1          from Defendants, was underinsured at the time of treatment, and was subject
 2          to collections even though Defendants’ account records show no affirmative
 3          screening to determine Plaintiffs’ eligibility for charity care, within the the
 4          statute of limitations.
 5   94.    Defendants, its employees and agents are excluded from the Class. Plaintiffs
 6          do not know the number of members in the Class, but believe the Class
 7          members number in the hundreds, if not more. Thus, this matter should be
 8          certified as a Class Action to assist in the expeditious litigation of the matter.
 9   95.    The Class is so numerous that the individual joinder of all of its members is
10          impractical. While the exact number and identities of the Class members are
11          unknown to Plaintiffs at this time and can only be ascertained through
12          appropriate discovery, Plaintiffs are informed and believes and thereon alleges
13          that the Class includes hundreds, if not thousands of members. Plaintiffs
14          allege that the Class members may be ascertained by the records maintained
15          by Defendants.
16   96.    Common questions of fact and law exist as to all members of the Class, which
17          predominate over any questions affecting only individual members of the
18          Class. These common legal and factual questions, which may be determined
19          without reference to the individual circumstances of any Class members,
20          include, but are not limited to, the following:
21
22                  a.      Whether the Charity Care Act requires Defendants to
23   affirmatively screen all patients at or near the time of admission to determine
24   whether they are indigent;
25                  b.      Whether under the Charity Care Act, Defendants are

26   required to conduct this affirmative screening of all patients before
     demanding payment for services;
27
28

      ______________________________________________________________________________________________________
                                                    - !15 of ! 21 -
           Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 16 of 21



 1                  c.       Whether Defendants have a pattern and practice of not
 2   affirmatively and proactively screening uninsured patients at or near the time
 3   of their admission to determine whether they are indigent;
 4                  d.       Whether Defendants have a pattern and practice of

 5   demanding payment from uninsured and underinsured patients without first
     affirmatively screening them to determine whether they are indigent;
 6
                    e.       Whether Defendants pattern and practice of demanding
 7
     payment from uninsured or underinsured patients without first affirmatively
 8
     screening them to determine whether they are indigent is unfair and/or
 9
     deceptive;
10
                    f.       Whether Defendants’ pattern and practice of demanding
11
     payment from uninsured and underinsured patients without first
12
     affirmatively screening them to determine whether they are indigent is
13   unlawful under any of the causes of action asserted herein;
14                  g.       Whether Defendants have been unjustly enriched by
15   these practices; and
16                  h.       Whether the foregoing acts and conduct of Defendants
17   render them liable to Plaintiffs and the class members for restitution
18   declaratory, and injunctive relief, and/or damages.
19
20   97.    As an underinsured person that received emergency care from Defendants and
21          was not affirmatively screened to determine whether they were indigent,
22          Plaintiffs are asserting claims that are typical of the Class.
23   98.    Plaintiffs will fairly and adequately protect the interests of the members of the
24          Class. Plaintiffs have retained attorneys experienced in the prosecution of
25          class actions.
26   99.    A class action is superior to other available methods of fair and efficient
27          adjudication of this controversy, since individual litigation of the claims of all
28          Class members is impracticable. Even if every Class member could afford

      ______________________________________________________________________________________________________
                                                    - !16 of ! 21 -
          Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 17 of 21



 1         individual litigation, the court system could not. It would be unduly
 2         burdensome to the courts in which individual litigation of numerous issues
 3         would proceed. Individualized litigation would also present the potential for
 4         varying, inconsistent, or contradictory judgments and would magnify the
 5         delay and expense to all parties and to the court system resulting from
 6         multiple trials of the same complex factual issues. By contrast, the conduct of
 7         this action as a class action presents fewer management difficulties, conserves
 8         the resources of the parties and of the court system, and protects the rights of
 9         each Class member.
10   100. The prosecution of separate actions by individual Class members would
11         create a risk of adjudications with respect to them that would, as a practical
12         matter, be dispositive of the interests of the other Class members not parties to
13         such adjudications or that would substantially impair or impede the ability of
14         such non-party Class members to protect their interests.
15   101. Defendants have acted or refused to act in respects generally applicable to the
16         Class members, thereby making appropriate final and injunctive relief with
17         regard to the members of the Class as a whole.
18                                          CAUSES OF ACTION
19                                                 COUNT I
20                                       DECLARATORY RELIEF
21   102. Plaintiffs repeat, re-allege, and incorporate by reference, all other paragraphs.
22   103. Pursuant to the Declaratory Judgments Act, RCW Ch. 7.24, Plaintiffs and
23         class members are entitled to a declaration that under the Charity Care Act,
24         Defendants are required to affirmatively screen all patients at or near the time
25         of admission to determine whether they are indigent, and that it is required to
26         conduct this affirmative screening before demanding payment for services.
27
28

      ______________________________________________________________________________________________________
                                                    - !17 of ! 21 -
          Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 18 of 21



 1                                                COUNT II
 2            VIOLATION OF THE WASHINGTON CONSUMER PROTECTION ACT
 3                                               RCW 19.86
 4   104. Plaintiffs repeat, re-allege, and incorporate by reference, all other paragraphs.
 5   105. Defendants’ failure to comply with the Charity Care Act as set forth above
 6         violates the Washington Consumer Protection Act (“CPA”), RCW 19.86, as to
 7         Plaintiffs and class members.
 8   106. Specifically, by failing to comply with the Charity Care Act as set forth
 9         above, Defendants have engaged in, and continue to engage in, unfair and
10         deceptive acts or practices in trade or commerce in violation of the CPA by
11         failing to affirmatively screen patients for charity care and then immediately
12         sending the outstanding bill to collections without contacting the patients.
13   107. Such conduct affects the public interest and has caused injury to the business
14         or property of Plaintiffs and class members.
15   108. Plaintiffs suffered emotional damages because of this conduct by Defendants.
16   109. As a result of each and every violation of the Washington Consumer
17         Protection Act, Plaintiffs are entitled to any actual damages, costs, and
18         attorneys fees pursuant to RCW 19.86.090.
19   110. Plaintiffs are further requesting the court treble damages pursuant to RCW
20         19.86.090 due to the reprehensible nature of Defendants’ conduct.
21                                                COUNT III
22               BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
23   111. Plaintiffs repeat, re-allege, and incorporate by reference, all other paragraphs.
24   112. Defendants’ conduct, as alleged above, also constitutes a breach of the
25         covenant of good faith and fair dealing.
26   113. Plaintiffs and class members entered into express or implied-in-fact
27         contractual relationships with Defendants when they went to Defendants’
28         emergency room for the purpose of receiving emergency medical care.

      ______________________________________________________________________________________________________
                                                    - !18 of ! 21 -
          Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 19 of 21



 1   114. Implied into every contract is a covenant of good faith and fair dealing. This
 2         covenant of good faith and fair dealing requires that all parties will act
 3         reasonably and will not act so as to prevent performance by the other party.
 4   115. Under Washington law, a statutory violation can constitute a breach of
 5         covenant of good faith and fair dealing.
 6   116. Because the requirements of the Charity Care Act are likely incorporated into
 7         the contractual relationship between Defendants and its patients, Defendants’
 8         violations of the Charity Care Act can also constitute a breach of its covenant
 9         of good faith and fair dealing.
10   117. Defendants violated the Charity Care Act and thereby breached its covenant
11         of good faith and fair dealing owed to Plaintiffs and class members by failing
12         to affirmatively screen them at or near the time of admission to determine
13         whether they were indigent, and demanding payment for services without
14         conducting the required affirmative screening, and thereby caused injury and
15         consequential damages to Plaintiffs and class members.
16                                                COUNT IV
17                            UNJUST ENRICHMENT AND RESTITUTION
18   118. Plaintiffs repeat, re-allege, and incorporate by reference, all other paragraphs.
19   119. Defendants’ actions, as described above, are unconscionable and unlawful.
20   120. Defendants have received money which belongs to Plaintiffs and class
21         members which in equity and good conscience Defendants ought to pay to
22         Plaintiffs and class members, along with interest.
23                                                COUNT V
24             UNJUST ENRICHMENT AND RESTITUTION (INJUNCTIVE RELIEF)
25   121. Plaintiffs repeat, re-allege, and incorporate by reference, all other paragraphs.
26   122. Plaintiffs and class members are entitled to an injunction under the CPA,
27         under the common law, and under any other applicable laws enjoining
28         Defendants from continuing to engage in the conduct alleged herein.

      ______________________________________________________________________________________________________
                                                    - !19 of ! 21 -
          Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 20 of 21



 1   123. In particular, Plaintiffs and class members are entitled to an injunction under
 2         the CPA, under the common law, and under any other applicable laws to
 3         enjoin further violations fo the Charity Care Act and/or unfair or deceptive
 4         acts and practices related to Defendants’ provision of charity care (or lack
 5         thereof) to indigent persons, including an injunctive order requiring
 6         Defendants to affirmatively screen all patients at or near the time of admission
 7         to determine whether they are indigent, and requiring that it conduct this
 8         affirmative screening before demanding payment from uninsured or
 9         underinsured patients.
10                                         PRAYER FOR RELIEF
11   WHEREFORE, Plaintiffs, individually and on behalf of the class members pray
12   that judgment be entered against Defendants, and Plaintiffs be awarded damages
13   from Defendants, as follows:
14          Plaintiffs respectfully requests the Court grant Plaintiff and Class
15   members the following relief against Defendants:
16          ¥ An order certifying the Class;

17          ¥ An order certifying the undersigned counsel as Class Counsel;

18          ¥ A declaratory judgment that Defendants' actions as discussed

19              herein is unlawful;
20          ¥ An order requiring Defendants, at their own cost, to notify all

21              members of the Classes of the unlawful acts discussed herein;
22          ¥ Injunctive relief stopping Defendants from further failure to

23              affirmatively screen patients for charity care;
24          ¥ Actual damages suffered by Plaintiffs and each Class member,

25              pursuant, against Defendants.
26          ¥ An award of any such amount as the Court may allow for all other

27              class members in accordance with proof at trial, including treble
28              damages under the CPA, against Defendants;

      ______________________________________________________________________________________________________
                                                    - !20 of ! 21 -
          Case 3:18-cv-05352-BHS Document 37 Filed 01/31/19 Page 21 of 21



 1          ¥ An award of costs of litigation and reasonable attorney’s fees,

 2              pursuant to 15 U.S.C. §§ 1681n(a)(3) and 1681o(a)(2), against
 3              Defendants;
 4          ¥ Award Plaintiffs and class members their costs of suit, including

 5              expert fees, and reasonable attorney’s fess as provided by the CPA
 6              and other applicable law; and
 7          ¥ Any other relief the Court may deem just and proper.

 8   124. Pursuant to the seventh amendment to the Constitution of the United States of
 9         America, Plaintiffs are entitled to, and demand, a trial by jury.
10
11
     Respectfully submitted,
12                                                              Kazerouni Law Group
13
14   Date: January 31, 2019                                     By: s/ Ryan L. McBride
                                                                Ryan L. McBride
15                                                              Attorneys for Plaintiff
16                                                              s/Joshua B. Swigart
                                                                Joshua B. Swigart, Esq. (SBN 49422)
17                                                              josh@westcoastlitigation.com
                                                                Hyde & Swigart
18                                                              2221 Camino Del Rio S., #101
                                                                San Diego, CA 92108
19                                                              Telephone: (619) 233-7770
                                                                Facsimile: (619) 297-1022
20
                                                                s/Abbas Kazerounian
21                                                              Abbas Kazerounian (SBN 48522)
                                                                ak@kazlg.com
22                                                              Ryan L. McBride (SBN 50751)
                                                                ryan@kazlg.com
23                                                              Kazerouni Law Group, APC
                                                                1546 NW 56th Street
24                                                              Seattle, WA 98107
                                                                Telephone: (800) 400-6808
25                                                              Facsimile: (800) 520-5523
26                                                              Attorneys for Plaintiffs and the
                                                                putative class
27
28

      ______________________________________________________________________________________________________
                                                    - !21 of ! 21 -
